Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/JP2019/003244.
The response filed on April 27, 2021 has been entered. 
Claims 1-10 are pending.

Election/Restrictions
Applicant’s election without traverse of the species election of SEQ ID NO:22 (mature form of the PN2 nucleosidase of SEQ ID NO:2) in the reply filed on April 27, 2021 is acknowledged. Examiner notes that that claims 5-6 recite the enzymological properties of the nucleosidase of SEQ ID NO:21, which is the mature form of PN1 nucleosidase of SEQ ID NO:1 and therefore is not directed to the elected species.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2021.

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2020 is compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a nucleosidase having the amino acid sequence of SEQ ID NO:22.  This judicial exception is not integrated into a practical application because the polypeptide having the amino acid sequence of SEQ ID NO: 22 and having the properties recited in claims 1 and 7-8 is structurally identical to the naturally occurring Penicillium multicolor IFO 7569 nucleosidase PN1, which has the amino acids sequence of SEQ ID NO:22 ([0051] and [0064]). There is no indication in the specification that placing said polypeptide in a preparation results in the polypeptide having any characteristics (structural, functional, or otherwise) that are different from the naturally occurring polypeptide in their natural state.   Further, the recitation of “preparation” does not comprise of any particular components other than the nucleosidase.   Because there is no difference in 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and claim 4 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 7 and claim 8 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the contained nucleosidase" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 depends from claim 1 and claim 1 does not recite a “contained nucleosidase”.  Therefore, it is unclear if “the contained nucleosidase” of claim 7 refers to the nucleosidase recited in claim 1 or refers to another nucleosidase.  Clarification is requested. 


Claim 7 and claim 8 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 recites the phrase “about 40 kDA”.  The metes and bounds of the phrase in the context of the claim are not clear.  It is unclear what molecular weight is 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the phrase “an amino acid sequence of SEQ ID NO:22” as any two contiguous amino acids of SEQ ID NO:22.  The claims encompass a preparation comprising (A) any nucleosidase having a guanine deaminase activity per nucleosidase (B) any nucleosidase or any nucleosidase derived from Penicillium multicolor, Penicillium multicolor IFO 7569, or any mutant strain thereof, wherein the nucleosidase comprises any two contiguous amino acids of SEQ ID NO:22, any amino acid sequence having at least 88% sequence identity to any nucleosidase comprising of any two contiguous amino acids of SEQ ID NO:22, which amount to very little structure, (C) any nucleosidase having at least 90% sequence identity to SEQ ID NO:22, and (D) any nucleosidase having the enzymological properties recited in claims 7-8. Thus, the claims are drawn to a genus of polypeptides having unknown structure but having nucleosidase activity, a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less, and/or the enzymological properties recited in claims 7-8.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The specification is limited to one species of a Penicillium multicolor nucleosidase, the polypeptide having the amino acid sequence of SEQ ID NO:22 (mature PN2 nucleosidase of SEQ ID NO:2), wherein the nucleosidase has a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less and the enzymological properties recited in claims 7-8. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the two examples described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, the level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize polypeptides having nucleosidase activity, a Penicillium multicolor nucleosidase having the amino acid sequence of SEQ ID NO:22.   The specification does not describe any structural features of nucleosidases other than SEQ ID NO:22 that would have been expected to be shared by nucleosidases having a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less and the enzymological properties recited in claims 7-8.  The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize the claimed genus of nucleosidases because it is known that corresponding genes in different species tend to differ in sequence and the amount and type of sequence variation is unpredictable.  Since the structure of the claimed genus of nucleosidases would be expected to vary unpredictable from the structure of the nucleosidase of SEQ ID NO:22, the disclosed nucleosidase of SEQ ID NO:22 does not constitute a representative number of species to describe the whole genus of any nucleosidase having unknown structure but having a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less, and the enzymological properties recited in claims 7-8 and there is no evidence on the record of the relationship between the structure of the nucleosidase of SEQ ID NO:22 and the structure of any or all 
Further, with the aid of a computer, one of skill in the art could identify all of the encoded polypeptides having 88-90% sequence identity with SEQ ID NO:22.  However, there is no teaching regarding which 10-12% of the amino acids can vary from SEQ ID NO:22 and result in a polypeptide having nucleosidase activity and a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less.
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for nucleosidase activity and a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
Therefore, there are no known or disclosed polypeptides having nucleosidase activity and a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less other than the polypeptide of SEQ ID NO:22.  As of the filing date, there was no known or disclosed correlation between a structure other than SEQ ID NO:22 and having nucleosidase activity.  While general knowledge in the art may have allowed 
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-4 and 7-10. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a preparation comprising a nucleosidase having the amino acid sequence of SEQ ID NO:22 does not reasonably provide enablement polypeptides having unknown structure but having nucleosidase activity, a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less, and/or the enzymological properties recited in claims 7-8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the phrase “an amino acid sequence of SEQ ID NO:22” as any two contiguous amino acids of SEQ ID NO:22.  The claims encompass a preparation comprising (A) any nucleosidase having a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less, (B) any nucleosidase or any nucleosidase derived from Penicillium multicolor, Penicillium multicolor IFO 7569, or any mutant strain thereof, wherein the nucleosidase comprises any two contiguous amino acids of SEQ ID NO:22, any amino acid sequence having at least 88% sequence identity to any nucleosidase comprising of any two contiguous amino acids of SEQ ID NO:22, which amount to very little structure, (C) any nucleosidase having at least 90% sequence identity to SEQ ID NO:22, and (D) any nucleosidase having the enzymological properties recited in claims 7-8. Thus, the claims are drawn to any polypeptide having unknown structure but having nucleosidase activity, a guanine deaminase activity per 
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having unknown structure but having nucleosidase activity, a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less, and/or the enzymological properties recited in claims 5-8.  In the instant case, the specification is limited to a preparation comprising a nucleosidase having the amino acid sequence of SEQ ID NO:22.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any polypeptide having unknown structure or having at least 90% sequence identity to SEQ ID NO:22 and having nucleosidase activity, a guanine deaminase activity per 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a preparation comprising a nucleosidase having the amino acid sequence of SEQ ID NO:22.   However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptide having unknown structure or any polypeptide having 90% sequence identity to SEQ ID NO:22 and having nucleosidase activity, a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less, and/or the enzymological properties recited in claims 7-8, or (2) structural elements required in a polypeptide having nucleosidase activity, a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less, and/or the enzymological properties recited in claims 7-8.  No correlation between structure and function of having nucleosidase activity, a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less, and/or the enzymological properties recited in claims 7-8 has been presented.  There is no information or guidance as to which amino acid residues in the polypeptide of SEQ ID NO: 22 can be modified and which ones are to be conserved to create a polypeptide having nucleosidase activity, a guanine deaminase activity per nucleosidase activity (U/U) of 0.4 or less or 0.36 or less, and/or the enzymological properties recited in claims 7-8.  
In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka (US 6,066,484 - form PTO-1449).
Hatanaka discloses a purified nucleosidase from Ochrobactrum antrhopi (abstract and claims 1-2).  Regarding claims 1-2, the purified nucleosidase (nucleosidase preparation) of Hatanaka does not have guanine deaminase activity and therefore has a guanine deaminase per nucleosidase activity (U/U) of 0.  Regarding claims 3-4, the phrase “an amino acid sequence of SEQ ID NO:22” has been broadly interpreted as any two contiguous amino acids of SEQ ID NO:22.  Hatanaka discloses a purified nucleosidase (nucleosidase preparation) having the amino acid sequence of SEQ ID NO:2, which comprises at least two contiguous amino acids of the nucleosidase of SEQ ID NO:22 of the instant application (Column 2 line 61 through Column 3 line 39 and see sequence alignment #1 below).  Regarding claim 7, the purified nucleosidase (nucleosidase preparation) of Hatanaka has (1) action of hydrolyzing purine nucleosides into ribose bases, (2) a molecular weight of 43kDA, which falls within +/- of 10% of 40 kDA (see the 112(b) rejection above for the phrase “about”), (3) optimum temperature of 50°C with gunosine, and (4) thermal stability of 30°C at pH 4.5 for 60 minutes (abstract, and Column 1, line 61 through Column 2, line 12, and claims 1-2).  Regarding claim 8, the purified nucleosidase (nucleosidase preparation) of Hatanaka has (5) optimum pH of 4.0 to 5.5 for guanosine, which reads on a pH of 4.5 and (6) pH stability in the range of 6.0 to 7.0 at 30°C for 30 minutes, which reads on a pH range of 3.5 to 7.5 (abstract, and Column 1, line 61 through Column 2, line 12, and claims 1-2). Regarding claims 9-Penicillium multicolor or mutant strains of Penicillium multicolor IFO 7569 or obtained from any source, as long as the resulting product has the structural limitations recited in the claims, the product is still the same and is within the scope of the claimed invention. Therefore, the reference of Hatanaka anticipates claims 1-4 and 7-10.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuda (US 2019/0177712 - form PTO-1449).
Regarding claims 1-4, Okuda discloses a nucleosidase preparation comprising a nucleosidase having the amino acid sequence of SEQ ID NO:2, which has 100% sequence identity to SEQ ID NO:22 of the instant application (claims 1 and 9 and see sequence alignment #3).  Regarding the property of having a guanine deaminase activity per nucleosidase activity of 0.4 or less or 0.36 or less of claims 1-2, the nucleosidase of Okuda inherently possesses the same material structure and functional characteristics as the nucleosidase of the instant application since (1) both nucleosidases have identical structure and (2) the Office does not have facilities for examining and comparing applicant' s enzyme with the enzyme of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the nucleosidase of the prior art does not possess the same material structure and functional characteristics of the claimed nucleosidase).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Penicillium multicolor IFO 7569 ([0008], [0029], and [0076]). Therefore, the reference of Okuda anticipates claims 1-4 and 7-10.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.	 

1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuda (US 2019/0223480 - form PTO-1449).
Regarding claims 1-4, Okuda discloses a nucleosidase preparation comprising a nucleosidase having the amino acid sequence of SEQ ID NO:2, which has 100% sequence identity to SEQ ID NO:22 of the instant application ([0020], [0088], and [0166]-[0171] and see sequence alignment #4).   Regarding the property of having a guanine deaminase activity per nucleosidase activity of 0.4 or less or 0.36 or less of claims 1-2, the nucleosidase of Okuda inherently possesses the same material structure and functional characteristics as the nucleosidase of the instant application since (1) both nucleosidases have identical structure and (2) the Office does not have facilities for examining and comparing applicant' s enzyme with the enzyme of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the nucleosidase of the prior art does not possess the same material structure and functional characteristics of the claimed nucleosidase).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Figzgerald et al., 205 USPQ 594. Regarding claim 7, the nucleosidase preparation of Okuda has (1) action of hydrolyzing purine into ribose bases, (2) a molecular weight of 40kDA, (3) optimum temperature of 50°C to 55°C, and (4) a  thermal stability of 65°C or lower at pH 4.5 for 60 minutes ([0115]-[0131] and [0166]-[0171]).  Regarding claim 8, the nucleosidase preparation of Okuda has (5) optimum pH of 4.5 and (6) pH stability in in the range of 3.5 to 7.5 at 30°C for 30 minutes ([0115]-[0131] and [0166]-[0171]). Regarding claims 9-10, the nucleosidase of Okuda is derived from Penicillium multicolor 
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (A0A1V6RRD9_9EURO. UniProtKB/TrEMBL Database. June 7, 2017 – form PTO-892) and Hatanaka (US 6,066,484 - form PTO-1449).
Regarding claims 1-2, Nielsen discloses a nucleosidase that does not have guanine deaminase activity and therefore has a guanine deaminase per nucleosidase activity (U/U) of 0.  Regarding claims 3-4, the phrase “an sequence of SEQ ID NO:22” has been broadly interpreted as any two contiguous amino acids of SEQ ID NO:22.  The nucleosidase of Nielsen comprises of at least two contiguous amino acids of the nucleosidase of SEQ ID NO:22 of the instant application and has at least 88-90% sequence identity to SEQ ID NO:22 of the instant application (see page 1 and sequence alignment #2 below).   Regarding claims 9-10, since the instant claims are drawn to a product, which may be produced or derived from any host cell, Examiner takes the position that the nucleosidase of Nielsen reads on the instant claims.  Whether the claimed product is derived from Penicillium multicolor or mutant strains of Penicillium multicolor IFO 7569 or obtained from any source, as long as the resulting product has the structural limitations recited in the claims, the product is still the same and is within the scope of the claimed invention.

Hatanaka discloses a method of making a preparation comprising a nucleosidase by culturing a microorganism comprising apolynucleotide encoding the nucleosidase, collecting the nucleosidase, removing cell bodies, and/or purifying the culture solution (Column 3 lines 34-39, Column 6 line 65 through Column 7 line 16, and Examples 1-2).  
Therefore, combining the teachings of Nielsen and Hatanaka, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to express and purify the polypeptide of Nielsen using the method taught by Hatanaka to arrive at a nucleosidase preparation.  One of ordinary skill in the art would have been motivated to combine the above references in order to produce the nucleosidase of Nielsen to characterize the enzyme. One of ordinary skill in the art would have had a reasonable expectation of success since Hatanaka discloses a  method of producing and purifying a nucleosidase.  
Therefore, the above references render claims 1-4 and 9-10 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


	Claims 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of copending Application No. 16/325,952 (reference application.  A Notice of Allowance was mailed on April 5, 2021). they are claiming common subject matter, as follows: Claims 1-4 and 7-10 of the instant application and claims 16-18 of the reference application are both directed to a nucleosidase having identical structure. The nucleosidase of SEQ ID NO:22 of the instant application has 100% sequence identity to the nucleosidase of SEQ ID NO:2 of the reference application. Claim 16-18 of the reference application recite a method of producing a nucleosidase preparation comprising the nucleosidase of SEQ ID NO:2, which anticipates the nucleosidase preparation of claims 1-4 and 7-10 of the instant application.  The nucleosidase of the reference application inherently possesses the properties recited in claims 1-2 and 7-10 of the instant application since the nucleosidase of the reference application and the nucleosidase of the instant application have identical structure
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-15 of copending Application No. 16/338,711 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-4 and 7-10 of the instant application and claims 1 and 12-15 of the reference application are both directed to a nucleosidase having identical structure. The nucleosidase of SEQ ID NO:22 of the instant application Penicillium multicolor or Penicillium multicolor IFO 7569, which anticipates claims 9-10 of the instant application.  
Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion

	Claims 1-10 are pending.

	Claims 5-6 are withdrawn.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            


Sequence alignment #1: the nucleosidase of SEQ ID NO:22 of the instant application (“Qy”) and the nucleosidase of SEQ ID NO:2 of Hatanaka (“Db”).

US-08-912-560-2
; Sequence 2, Application US/08912560A
; Patent No. 6066484
; GENERAL INFORMATION:
;  APPLICANT: HATANAKA, Haruyo
;  APPLICANT: ASHIKARI, Toshihiko
;  APPLICANT: OGAWA, Jun
;  APPLICANT: SHIMIZU, Sakayu
;  TITLE OF INVENTION: NOVEL PURINE NUCLEOSIDASE
;  FILE REFERENCE: 001560-309
;  CURRENT APPLICATION NUMBER: US/08/912,560A
;  CURRENT FILING DATE: 1997-08-18
;  EARLIER APPLICATION NUMBER: JP 8-216421
;  EARLIER FILING DATE: 1996-08-16
;  NUMBER OF SEQ ID NOS: 11
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 2
;   LENGTH: 363
;   TYPE: PRT
;   ORGANISM: Ochrobactrum anthropi
US-08-912-560-2

  Query Match             17.0%;  Score 313;  DB 5;  Length 363;
  Best Local Similarity   27.4%;  
  Matches   98;  Conservative   62;  Mismatches  158;  Indels   40;  Gaps   11;

Qy          1 ADKHYAIMDNDWYTAGFVPYLIAL------DGDVEVLGLASDTANTWQPQVALHAVATLE 54
              ||    |:| |: | |    :: :       | :::||:   | | |  |    |:  :|
Db         22 ADTEKMIIDTDFSTIGDDGQVLIMAAQLYKQGAIDLLGVTVVTGNNWLKQEVADALRAVE 81

Qy         55 -AGNLSCIPVYPGSTWPLINTPNRFQAWEMVHGKLPWEGAFAPENKTLEAEGNDPTSGNP 113
                |    : || |:  ||:: |  |::   : |       |    ||      :||  : 
Db         82 RLGIEDKVGVYAGANLPLVHDPRSFESERALFG-------FGESYKT-AFHRPEPTEKD- 132

Qy        114 NRIVKAAFKEGFPKGKPENRTSAANFMVEMVHKYPGQVSIYSAGALTNVALAVRMDPQFA 173
                    |  :|| |     :  | :|:|  |   | :|::   | :||||||:|  |:  
Db        133 ----LIAPPDGFAKKAKLEKEDAVDFIVNTVKANPNEVTLLVIGPVTNVALAIRKSPEIV 188

Qy        174 SLAKELVIMGGYVDLNMLQATGSVLLADLQSDINLMIDPEASKIALTAEFPNITIAGNVA 233
               | | :| | | ||:      |:   |   :::|: :||||::| : |      |  :| 
Db        189 PLIKRIVYMAGAVDVK-----GNTTPA---AEMNVWVDPEAARIVMRAPIEQAMIPLDVT 240

Qy        234 NQVFPTKEFVDEIASVPNPYSKLFHDYY---------DLSFPFWDETAAALMVDPTLATN 284
              :     ||  | : :   |  ||| | :               :|  | |  :||: || 
Db        241 DITQLDKETFDRVIAGDGPVQKLFADSWMAETFAKDPKAGASVFDTLALAYAIDPSYATK 300

Qy        285 QTSVFLDVDTAYGSPNYG-NIHVYQKALAPVGIREVNFVFQVDGDRLKQRIKHSLQYP 341
                 :::||| |:| | ||  :  :||   |: ::::  | : |  |        :| |
Db        301 VDDLYMDVDIAFG-PGYGRTLGYWQKQPTPL-LQKMKVVKEFDKKRFFDLYVDLMQRP 356









Sequence alignment #2: the nucleosidase of SEQ ID NO:22 of the instant application (“Qy”) and the nucleosoidase of Nielsen (“Db”).

A0A1V6RRD9_9EURO
ID   A0A1V6RRD9_9EURO        Unreviewed;       374 AA.
AC   A0A1V6RRD9;

DT   07-JUN-2017, sequence version 1.
DT   07-OCT-2020, entry version 13.
DE   RecName: Full=IU_nuc_hydro domain-containing protein {ECO:0000259|Pfam:PF01156};
GN   ORFNames=PENSOL_c001G04524 {ECO:0000313|EMBL:OQE04044.1};
OS   Penicillium solitum.
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Eurotiomycetes;
OC   Eurotiomycetidae; Eurotiales; Aspergillaceae; Penicillium.
OX   NCBI_TaxID=60172 {ECO:0000313|EMBL:OQE04044.1, ECO:0000313|Proteomes:UP000191612};
RN   [1] {ECO:0000313|Proteomes:UP000191612}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=IBT 29525 {ECO:0000313|Proteomes:UP000191612};
RX   PubMed=28368369; DOI=10.1038/nmicrobiol.2017.44;
RA   Nielsen J.C., Grijseels S., Prigent S., Ji B., Dainat J., Nielsen K.F.,
RA   Frisvad J.C., Workman M., Nielsen J.;
RT   "Global analysis of biosynthetic gene clusters reveals vast potential of
RT   secondary metabolite production in Penicillium species.";
RL   Nat. Microbiol. 2:17044-17044(2017).
CC   -!- SIMILARITY: Belongs to the IUNH family.
CC       {ECO:0000256|ARBA:ARBA00009176}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:OQE04044.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; MDYO01000001; OQE04044.1; -; Genomic_DNA.
DR   Proteomes; UP000191612; Unassembled WGS sequence.
DR   GO; GO:0016798; F:hydrolase activity, acting on glycosyl bonds; IEA:UniProtKB-KW.
DR   GO; GO:0008152; P:metabolic process; IEA:UniProtKB-KW.
DR   Gene3D; 3.90.245.10; -; 1.
DR   InterPro; IPR001910; Inosine/uridine_hydrolase_dom.
DR   InterPro; IPR023186; IUNH.
DR   InterPro; IPR036452; Ribo_hydro-like.
DR   PANTHER; PTHR12304; PTHR12304; 1.
DR   Pfam; PF01156; IU_nuc_hydro; 1.
DR   SUPFAM; SSF53590; SSF53590; 1.
PE   3: Inferred from homology;
KW   Glycosidase {ECO:0000256|ARBA:ARBA00023295};
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801};
KW   Reference proteome {ECO:0000313|Proteomes:UP000191612};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..23
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           24..374
FT                   /note="IU_nuc_hydro domain-containing protein"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5013365720"
FT   DOMAIN          33..356
FT                   /note="IU_nuc_hydro"
FT                   /evidence="ECO:0000259|Pfam:PF01156"
SQ   SEQUENCE   374 AA;  41192 MW;  EA823EB165F36A2C CRC64;

  Query Match             91.0%;  Score 1679;  DB 23;  Length 374;
  Best Local Similarity   88.5%;  
  Matches  308;  Conservative   29;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 ADKHYAIMDNDWYTAGFVPYLIALDGDVEVLGLASDTANTWQPQVALHAVATLEAGNLSC 60
              |||||||||||||||||||||:|||||||:|||||||||:|||| |||||||||||||||
Db         27 ADKHYAIMDNDWYTAGFVPYLVALDGDVEILGLASDTANSWQPQGALHAVATLEAGNLSC 86


              ||||||:||||||||:|||||||:|||||||||||||||||||||||||||:|||||| |
Db         87 IPVYPGATWPLINTPHRFQAWEMIHGKLPWEGAFAPENKTLEAEGNDPTSGDPNRIVKEA 146

Qy        121 FKEGFPKGKPENRTSAANFMVEMVHKYPGQVSIYSAGALTNVALAVRMDPQFASLAKELV 180
              ||||||||:||| ||||||||||||||||||||||||||||:||||||||:||||||:||
Db        147 FKEGFPKGRPENSTSAANFMVEMVHKYPGQVSIYSAGALTNIALAVRMDPEFASLAKDLV 206

Qy        181 IMGGYVDLNMLQATGSVLLADLQSDINLMIDPEASKIALTAEFPNITIAGNVANQVFPTK 240
              |||||||||||:||||::||| |||||||||||||||||||:||||||||||||||||||
Db        207 IMGGYVDLNMLEATGSIMLADYQSDINLMIDPEASKIALTADFPNITIAGNVANQVFPTK 266

Qy        241 EFVDEIASVPNPYSKLFHDYYDLSFPFWDETAAALMVDPTLATNQTSVFLDVDTAYGSPN 300
              ||::|: |||||||:||: ||||||||||||||||||||:|| |||||:|||||:|||||
Db        267 EFLEEVHSVPNPYSELFYKYYDLSFPFWDETAAALMVDPSLAVNQTSVYLDVDTSYGSPN 326

Qy        301 YGNIHVYQKALAPVGIREVNFVFQVDGDRLKQRIKHSLQYPKSCADLR 348
              ||||||||||||| |||||||||:|| ::|  ||||:|||||:||||:
Db        327 YGNIHVYQKALAPQGIREVNFVFEVDAEKLTNRIKHALQYPKTCADLQ 374




Sequence alignment #3: the nucleosidase of SEQ ID NO:22 of the instant application (“Qy”) and the nucleosoidase of Okuda US 2019/0177712 (“Db”).


US-16-325-952-2
; Sequence 2, Application US/16325952
; Publication No. US20190177712A1
; GENERAL INFORMATION
;  APPLICANT: AMANO ENZYME INC.
;  APPLICANT:SUNTORY HOLDINGS LIMITED
;  TITLE OF INVENTION: NOVEL NUCLEOSIDASE AND USE THEREOF
;  FILE REFERENCE: AE15007P
;  CURRENT APPLICATION NUMBER: US/16/325,952
;  CURRENT FILING DATE: 2019-02-15
;  PRIOR APPLICATION NUMBER: JP P2016-160899
;  PRIOR FILING DATE: 2016-08-26
;  NUMBER OF SEQ ID NOS: 19
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 380
;  TYPE: PRT
;  ORGANISM: Penicillium multicolor
US-16-325-952-2

  Query Match             100.0%;  Score 1846;  DB 19;  Length 380;
  Best Local Similarity   100.0%;  
  Matches  351;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ADKHYAIMDNDWYTAGFVPYLIALDGDVEVLGLASDTANTWQPQVALHAVATLEAGNLSC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         30 ADKHYAIMDNDWYTAGFVPYLIALDGDVEVLGLASDTANTWQPQVALHAVATLEAGNLSC 89

Qy         61 IPVYPGSTWPLINTPNRFQAWEMVHGKLPWEGAFAPENKTLEAEGNDPTSGNPNRIVKAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         90 IPVYPGSTWPLINTPNRFQAWEMVHGKLPWEGAFAPENKTLEAEGNDPTSGNPNRIVKAA 149

Qy        121 FKEGFPKGKPENRTSAANFMVEMVHKYPGQVSIYSAGALTNVALAVRMDPQFASLAKELV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        150 FKEGFPKGKPENRTSAANFMVEMVHKYPGQVSIYSAGALTNVALAVRMDPQFASLAKELV 209

Qy        181 IMGGYVDLNMLQATGSVLLADLQSDINLMIDPEASKIALTAEFPNITIAGNVANQVFPTK 240

Db        210 IMGGYVDLNMLQATGSVLLADLQSDINLMIDPEASKIALTAEFPNITIAGNVANQVFPTK 269

Qy        241 EFVDEIASVPNPYSKLFHDYYDLSFPFWDETAAALMVDPTLATNQTSVFLDVDTAYGSPN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        270 EFVDEIASVPNPYSKLFHDYYDLSFPFWDETAAALMVDPTLATNQTSVFLDVDTAYGSPN 329

Qy        301 YGNIHVYQKALAPVGIREVNFVFQVDGDRLKQRIKHSLQYPKSCADLRNER 351
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        330 YGNIHVYQKALAPVGIREVNFVFQVDGDRLKQRIKHSLQYPKSCADLRNER 380




Sequence alignment #4: the nucleosidase of SEQ ID NO:22 of the instant application (“Qy”) and the nucleosoidase of Okuda US 2019/0223480 (“Db”).

US-16-338-711-2
; Sequence 2, Application US/16338711
; Publication No. US20190223480A1
; GENERAL INFORMATION
;  APPLICANT: AMANO ENZYME INC.
;  TITLE OF INVENTION: METHOD OF MANUFACTURING SEASONING AGENT CONTAINING NUCLEIC ACIDS
;  FILE REFERENCE: AE16001P
;  CURRENT APPLICATION NUMBER: US/16/338,711
;  CURRENT FILING DATE: 2019-04-02
;  PRIOR APPLICATION NUMBER: JP P2016-199543
;  PRIOR FILING DATE: 2016-10-07
;  NUMBER OF SEQ ID NOS: 19
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 380
;  TYPE: PRT
;  ORGANISM: Penicillium multicolor
US-16-338-711-2

  Query Match             100.0%;  Score 1846;  DB 19;  Length 380;
  Best Local Similarity   100.0%;  
  Matches  351;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ADKHYAIMDNDWYTAGFVPYLIALDGDVEVLGLASDTANTWQPQVALHAVATLEAGNLSC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         30 ADKHYAIMDNDWYTAGFVPYLIALDGDVEVLGLASDTANTWQPQVALHAVATLEAGNLSC 89

Qy         61 IPVYPGSTWPLINTPNRFQAWEMVHGKLPWEGAFAPENKTLEAEGNDPTSGNPNRIVKAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         90 IPVYPGSTWPLINTPNRFQAWEMVHGKLPWEGAFAPENKTLEAEGNDPTSGNPNRIVKAA 149

Qy        121 FKEGFPKGKPENRTSAANFMVEMVHKYPGQVSIYSAGALTNVALAVRMDPQFASLAKELV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        150 FKEGFPKGKPENRTSAANFMVEMVHKYPGQVSIYSAGALTNVALAVRMDPQFASLAKELV 209

Qy        181 IMGGYVDLNMLQATGSVLLADLQSDINLMIDPEASKIALTAEFPNITIAGNVANQVFPTK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        210 IMGGYVDLNMLQATGSVLLADLQSDINLMIDPEASKIALTAEFPNITIAGNVANQVFPTK 269

Qy        241 EFVDEIASVPNPYSKLFHDYYDLSFPFWDETAAALMVDPTLATNQTSVFLDVDTAYGSPN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        270 EFVDEIASVPNPYSKLFHDYYDLSFPFWDETAAALMVDPTLATNQTSVFLDVDTAYGSPN 329

Qy        301 YGNIHVYQKALAPVGIREVNFVFQVDGDRLKQRIKHSLQYPKSCADLRNER 351
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        330 YGNIHVYQKALAPVGIREVNFVFQVDGDRLKQRIKHSLQYPKSCADLRNER 380